United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1584
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Johnny Parker,                          *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: March 14, 2001
                                Filed: March 16, 2001
                                   ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

      Johnny Parker was arrested after police stopped a car in which he was a
passenger; officers found drugs and a methamphetamine lab in the car, syringes and a
small vial of drugs on Parker's person, and a .22 caliber pistol on the driver's side
floorboard. Parker pleaded guilty to conspiring with the driver to manufacture
methamphetamine, and his sentence was based in part on the application of a firearm
enhancement under U.S.S.G. § 2D1.1(b)(1). Parker later obtained partial relief (on
another ground) under 28 U.S.C. § 2255. The district court resentenced Parker and
again applied the firearm enhancement, finding possession of a weapon by one actively
engaged in manufacturing illegal drugs was reasonably foreseeable.

       On appeal, Parker contends the enhancement was improper because charges
were dropped against the driver, who possessed the gun, and the government did not
prove the driver's possession of the gun was in furtherance of the conspiracy or
reasonably foreseeable to Parker. We disagree. Parker admitted he conspired with the
driver to manufacture drugs, and there was no indication the gun was not connected
with the offense. See U.S.S.G. § 2D1.1(b)(1), comment. (n.3) (enhancement should
be applied if weapon was present, unless it is clearly improbable that weapon was
connected with offense); U.S.S.G. § 1B1.3 (specific offense characteristics are
determined on basis of all reasonably foreseeable acts of others in jointly undertaken
criminal activity if taken in furtherance of jointly undertaken activity); United States v.
Jones, 195 F.3d 379, 384 (8th Cir. 1999) (firearm enhancement properly applied where
gun was found in same location as drugs); United States v. Turpin, 920 F.2d 1377,
1387 (8th Cir. 1990) (noting firearms are tools of drug dealer's trade); cf. United States
v. Barragan, 915 F.2d 1174, 1179 (8th Cir. 1990) (firearm enhancement upheld where
defendant was involved in criminal activity with co-defendant who had not been
charged on same count).

      Finding no sentencing error, we affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-